Citation Nr: 1513135	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  11-03 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to the upper extremities.

2.  Entitlement to service connection for residuals of cold injury to the lower extremities.

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss for the period prior to January 29, 2014, and in excess of 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from January 1951 to January 1954 and from July 1954 to August 1957.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from a May 2009 rating decision that denied service connection for residuals of cold injuries to the upper and lower extremities and from a March 2011 rating decision that continued a 40 percent disability rating for bilateral hearing loss.  

The Veteran reported for a scheduled hearing before RO personnel in November 2011.  However, he opted for an informal conference instead of a hearing.  It was agreed at that time that the Veteran would be scheduled for an additional examination to address the severity of his service-connected bilateral hearing loss disability.  See November 2011 Informal Conference Report.

In an April 2014 rating decision, the RO granted a higher 50 percent disability rating for bilateral hearing loss, effective January 29, 2014.  

The Veteran was scheduled for a videoconference hearing before the Board.  However, in a February 2015 written statement, he cancelled this request.
 
The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a June 2014 VA application for increased compensation based on unemployability, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  In this regard, the Board notes that, as the claim for a higher rating for bilateral hearing loss has been withdrawn, the Board has no appellate jurisdiction over the TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In February 2015,  the RO received a written statement from the Veteran in which he withdrew from appellate review his claims for service connection for residuals of cold injury to the upper and lower extremities and for a rating in excess of 40 percent for bilateral hearing loss for the period prior to January 29, 2014, and in excess of 50 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to service connection for residuals of cold injury to the upper and lower extremities, and entitlement to a rating in excess of 40 percent for bilateral hearing loss for the period prior to January 29, 2014, and in excess of 50 percent thereafter, are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202 (2014). 

Here, in February 2015, the RO received a VA Form 21-4138 (Statement in Support of the Claim) in which the Veteran wrote, "Withdraw BVA hearing scheduled for 12 February 2015.  Veteran is withdrawing his appeal for cold weather injury (upper/lower) and increase for bilateral hearing loss."  He signed his name underneath his statement and dated it February 12, 2015.  Based on the Veteran's expressed desires, the Board concludes that further actions with regard to the claims for service connection for residuals of cold injury to the upper and lower extremities, and entitlement to a rating in excess of 40 percent for bilateral hearing loss for the period prior to January 29, 2014, and in excess of 50 percent thereafter is not appropriate.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2014).  The Board does not have jurisdiction over these withdrawn claims and, as such, must dismiss the appeal of each of these issues.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


ORDER

The claim for service connection for residuals of cold injury to the upper extremities is dismissed.

The claim for service connection for residuals of cold injury to the lower extremities is dismissed.

The claim for a rating in excess of 40 percent for bilateral hearing loss for the period prior to January 29, 2014, and in excess of 50 percent thereafter, is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


